Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-24-2007

In Re Continental
Precedential or Non-Precedential: Precedential

Docket No. 05-1053




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re Continental " (2007). 2007 Decisions. Paper 1156.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1156


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                        PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


                Nos. 05-1053, 05-1096


    IN RE: CONTINENTAL AIRLINES, INC., et al.,

                       Debtors.

       *CONTINENTAL AIRLINES, INC.;
    CONTINENTAL AIRLINES HOLDINGS, INC.

                           v.

*THE EASTERN PILOTS MERGER COMMITTEE, INC.;
  THE EASTERN ARBITRATION GROUP, INC.; THE
 INDIVIDUAL MEMBERS OF THE EASTERN PILOTS
MERGER COMMITTEE, INC.; JOHN O’B. CLARKE, JR.;
THE INDIVIDUALS OF THE EASTERN ARBITRATION
                GROUP, INC.

      (District of Delaware Civil No. 04-cv-00031)


EASTERN PILOTS MERGER COMMITTEE, INC.; PETER
    CRAWFORD, INDIVIDUALLY AND AS THE
 REPRESENTATIVE OF ALL SIMILARLY SITUATED
     EASTERN PILOTS; *MICHAEL WEGLARZ,

                           v.

*EASTERN AIRLINES, INC.; CONTINENTAL AIRLINES,
      INC.; AIR LINE PILOTS ASSOCIATION

      (District of Delaware Civil No. 04-cv-00071)


  *(Amended in accordance with the Clerk’s Order dated
                      03/02/05)
                            Eastern Pilots Merger Committee,
                            Inc.; Peter Crawford; the Individual
                            Members of the Eastern Pilots
                            Merger Committee, Inc.; John O’B.
                            Clarke, Jr.,

                                      Appellants in No. 05-1053.

                            Michael Weglarz,

                                      Appellant in No. 05-1096.



          On Appeal from the United States District Court
                    for the District of Delaware
              (D.C. Nos. 04-cv-00031, 04-cv-00071)
            District Judge: Honorable Sue L. Robinson


                   Argued September 14, 2006

  Before: FUENTES, FISHER, and McKAY,* Circuit Judges.


                  (Opinion Filed: April 24, 2007)


John O’B. Clarke, Jr. (Argued)
Highsaw, Mahoney & Clarke, P.C.
1050 17th Street, N.W.
Suite 444
Washington, D.C. 20036

      Attorney for Appellants


      *
        The Honorable Monroe G. McKay, Senior Judge, United
States Court of Appeals for the Tenth Circuit, sitting by
designation.

                                -2-
Michael Weglarz (Argued)
615 Briars Bend
Alpharetta, GA 30004

       Pro se

Jon A. Geier
Paul, Hastings, Janofsky & Walker LLP
875 15th Street, N.W.
Washington, D.C. 20005

Robert S. Brady
Joseph M. Barry (Argued)
Young, Conaway, Stargatt & Taylor, LLP
1000 West Street
17th Floor, Brandywine Building
Wilmington, DE 19899

       Attorneys for Continental

Daniel M. Katz (Argued)
Katz & Ranzman, P.C.
5028 Wisconsin Avenue, N.W.
Suite 250
Washington, D.C. 20016

       Attorney for Air Line Pilots Ass’n


                              ______

                   OPINION OF THE COURT
                           ______


Fuentes, Circuit Judge.

       In 1986, airline pilots employed by the former Eastern
Airlines entered into a collective bargaining agreement with their
employer. The agreement stated that if Eastern merged with
another airline, the Eastern pilots’ seniority rights would be fairly

                                 -3-
integrated with those of the new airline. Shortly thereafter, Eastern
merged with Continental but Continental refused to bargain with
Eastern’s pilots over seniority rights. When Continental entered
bankruptcy proceedings, Eastern’s pilots filed claims based on the
collective bargaining agreement. In two prior appeals we
determined that the collective bargaining agreement gave Eastern’s
pilots a right of payment that was discharged in Continental’s
bankruptcy.

        With no relief remaining against Continental, Eastern’s
pilots have now turned their sights on Continental’s pilots. They
claim that the collective bargaining agreement compels Continental
and its pilots into an arbitration to determine whether Eastern’s
pilots can recover damages from Continental’s pilots. They
contend that our prior decisions, the Railway Labor Act, and the
Norris-LaGuardia Act compel this result. For the reasons that
follow, we will affirm the District Court’s decision that arbitration
is precluded.1

                          I. Background

       A.     Continental I

       In 1986, Eastern Airlines (“Eastern”) and the union
representing its pilots, the Air Line Pilots Association (the “Pilots
Association”), ratified a collective bargaining agreement (“CBA”).
The CBA gave Eastern’s pilots the right to arbitrate disputes over
the agreement’s labor protective provisions (“Labor Provisions”),
which assured Eastern’s pilots a fair integration of pilot seniority


       1
          Two published decisions of our Court have recounted
much of the complex factual history of this case. In re Continental
Airlines, Inc., 125 F.3d 120 (3d Cir. 1997) (“Continental I”); In re
Continental Airlines, Inc., 279 F.3d 226 (3d Cir. 2002)
(“Continental II”). Other parts of that history have been laid out in
numerous court documents in the jointly filed appendix. There are
no material disputes about these facts, only about their legal
significance. As we did in Continental II, we recount only those
facts relevant to the issues before us. See Continental II, 279 F.3d
at 228.

                                 -4-
lists in the event that Eastern merged with another airline.

       The day after the CBA was ratified, Texas Air Corporation,
the parent company of Continental Airlines, Inc. (“Continental”),
acquired Eastern. According to the Pilots Association, Texas Air
Corporation then “merged” Eastern’s operations into Continental’s
within the meaning of the CBA. As a result, the Pilots Association
asserted that the Labor Provisions required integration of Eastern’s
seniority list with Continental’s seniority list. After Eastern and
Continental refused to bargain with the Pilots Association about
integration of the lists, the Association initiated arbitration.

       Four years later, in December 1990, Continental filed for
Chapter 11 bankruptcy protection. On behalf of Eastern’s pilots,
the Pilots Association filed proofs of claims in the bankruptcy
proceeding, asserting a right to seniority integration. When the
Bankruptcy Court eventually confirmed Continental’s plan of
reorganization, it decided that any claim based on the CBA’s Labor
Provisions would be treated as a claim for payment that would be
discharged in bankruptcy. Furthermore, it enjoined arbitration of
the Labor Provision dispute.

        On appeal, we held that Eastern’s pilots could not
specifically enforce a right to seniority integration. Instead, we
agreed with the Bankruptcy Court that any claim based on seniority
integration should be treated as one for payment, dischargeable in
bankruptcy. Continental I, 125 F.3d at 136. Among the many
reasons given, we expressed concern that specific enforcement of
seniority integration “could potentially result in the displacement
of many Continental pilots. Such displacement has the potential to
create an environment rife with hostility and low employee morale,
not to mention a detrimental effect on employer-employee
relations.” Id. We determined that the “alternative remedy” of
money damages was more appropriate than an actual integration of
the lists. Id.

       Nevertheless, we recognized in Continental I that we lacked
jurisdiction to evaluate the underlying merits of the Labor
Provision dispute. Assessment of the merits fell within the
exclusive jurisdiction of an arbitrator. Id. at 130. Because of our
limited jurisdiction, we did not assess whether an arbitral award

                                -5-
was actually warranted, but only how any such award should be
treated in bankruptcy. Id. at 130-36. In light of this limitation, we
concluded it was error for the Bankruptcy Court to enjoin
arbitration. We further concluded that, because Continental
conceded that it was bound by Eastern’s CBA in order to secure
confirmation of its plan, it could not later disavow that position.
See id. at 138. We thus rejected Continental’s argument that,
because it was not a party to Eastern’s CBA, it was not bound to
arbitrate a dispute arising under it. Id. Additionally, we held that
since Continental failed to properly reject the CBA under 11
U.S.C. § 1113, it could not avoid its obligations through the
Bankruptcy Court’s injunction. Id. at 137.

       B.     Continental II

        During the pendency of Continental I, the Pilots Association
settled its dispute with Continental. Id. at 127. Not all of Eastern’s
pilots accepted this settlement, however, and the remaining pilots
continued to pursue an award under the CBA, both within the
bankruptcy and outside of it. Those pilots pursuing claims within
the bankruptcy attempted to determine the amount of their
entitlement in a class action before the Bankruptcy Court. The
parties ultimately settled this suit and the Bankruptcy Court
approved the settlement.2

        The pilots who pursued claims outside the bankruptcy filed
suit in the U.S. District Court for the District of New Jersey (the
“New Jersey action”) as the Eastern Pilots Merger Committee (the
“Eastern pilots”).3 In pursuing their case, these Eastern pilots


       2
         In two unpublished opinions, we affirmed the Bankruptcy
Court’s settlement order. In re Continental Airlines, Inc., Nos. 03-
2374, 03-2375 (3d Cir. Mar. 9, 2004); In re Continental Airlines,
Inc., No. 03-2376 (3d Cir. Mar. 17, 2004).
       3
         Appellants are the Eastern Pilots Merger Committee, its
individuals members and officers, its president, Peter Crawford,
and its attorney, John O’B. Clarke. We refer to them collectively
as “the Eastern pilots” or “Eastern’s pilots.” Moreover, we will
sometimes cite the name of the organization as “EPMC.”

                                 -6-
entered into a stipulation (“Stipulation of Withdrawal”) before the
Bankruptcy Court in which they waived all claims against
Continental in the bankruptcy proceeding and consented to a
discharge of all relief under Continental’s reorganization plan. In
the New Jersey action, Eastern’s pilots asserted that the CBA
survived Continental’s discharge, allowing the remaining pilots to
specifically enforce seniority integration and to recover damages
for Continental’s failure to comply with the CBA.

        In response to this suit, Continental filed a motion in
Bankruptcy Court to halt the New Jersey action, asserting that all
potential relief under the Labor Provisions had been addressed
within the bankruptcy proceedings. Continental II, 279 F.3d at
228. To enforce Continental’s plan of reorganization, the
Bankruptcy Court enjoined the New Jersey action, holding that,
under Continental I, all relief based on the Labor Provisions had
been discharged by the plan. See id. at 228-29 (citing In re
Continental Airlines, Inc., 236 B.R. 318, 332 (Bankr. D. Del.
1999)); see also 11 U.S.C. § 524(a)(2) (“A discharge . . . operates
as an injunction against the commencement or continuation of an
action, the employment of process, or an act, to collect, recover or
offset any such debt as a personal liability of the debtor.”).

        In Continental II, we upheld the Bankruptcy Court’s
injunction, explaining that Continental I had interpreted the CBA
as providing a right of payment dischargeable in bankruptcy. 279
F.3d at 230. Moreover, we held that this was the only relief
available under the CBA, whether post- or pre-petition. Since the
Eastern pilots were seeking relief outside these parameters, we
affirmed the Bankruptcy Court’s injunction of the New Jersey
action.

       C.     Subsequent Proceedings

       Following Continental II, the Eastern pilots, including an
individual pilot named Michael Weglarz,4 petitioned the National


       4
        Mr. Weglarz was also acting as the president of a group of
former Eastern Airlines pilots called the Eastern Arbitration Group
(“EAG”). This group did not appeal.

                                -7-
Mediation Board (“NMB”) for a list of arbitrators to resume
arbitration under the CBA. Continental refused to participate in the
arbitration and sent a notice to the NMB indicating that an
arbitration would violate various court orders. Subsequently,
Continental filed a motion with the Bankruptcy Court asking that
the pilots seeking arbitration be held in contempt of its
confirmation order.

         At a hearing before the Bankruptcy Court, the Eastern pilots
conceded that “[a]ny claim against Continental under the [Labor
Provisions], be it post or pre-petition or however you want to look
at it, is gone.” (A442-43.) However, they argued, apparently for
the first time, that “[t]he . . . claim is not just against Continental.
. . . It’s Continental and its pilots. They’re a party to that contract
as well.” (A443.) The Eastern pilots would ask the arbitrator to
“hold the Continental pilots monetarily liable . . . to the Eastern
pilots . . . to compensate them for the seniority that [the Continental
pilots] currently have.” (A446.) Even though there could be no
recovery against Continental, the pilots claimed, Continental could
still be forced to attend the arbitration, because of the CBA’s
arbitration clause.

       On December 17, 2003, the Bankruptcy Court denied
Continental’s motion for contempt and ruled that the Continental
bankruptcy discharge did not preclude the arbitration from
providing relief against other parties, like Continental’s pilots. In
re Continental Airlines, Inc., 303 B.R. 734, 739 (Bankr. D. Del.
2003) (“Bankruptcy Opinion”). Moreover, it stated that, even if
Eastern’s pilots were barred from enforcing an award, “simply
obtaining that award may be sufficient.” Id. at 738. Continental
appealed this decision to the U.S. District Court for the District of
Delaware.

       Meanwhile, Eastern’s pilots had filed suit in the U.S.
District Court for the Southern District of Florida affirmatively
seeking to compel arbitration. That case was consolidated with
Continental’s appeal and transferred to the Delaware District
Court. In re Continental Airlines, Inc., No. 04-0031, 2004 WL
3119835, at *4 n.4 (D. Del. Dec. 13, 2004) (“District Court



                                  -8-
Opinion”).5 Continental sought to dismiss the motion to compel,
and Eastern’s pilots sought summary judgment declaring that
Continental and its pilots6 had an obligation to arbitrate under the
Railway Labor Act, which regulates disputes between airline
employers and employees.

        On December 13, 2004, the Delaware District Court
concluded that the Eastern pilots could not obtain relief against
Continental or its pilots under the CBA. The Court recognized that
“there is no order in the long and convoluted history of this
litigation that prohibits the [Labor Provision] arbitration,” id. at *4,
but it reasoned that allowing an arbitration that could not provide
any form of relief would elevate form over substance. The District
Court noted that, “the relentless pursuit of the specific performance
of the [Labor Provisions], despite the adverse court rulings,
represents a waste of the assets of the estate, as well as a
tremendous waste of scarce judicial resources.” Id. at *5. It further
concluded that, “despite . . . efforts to artificially narrow the
dispute to being one between the individual pilots, I have to believe
that Continental in fact would be affected, if its personnel and
payroll were to be changed in any way.” Id.

        Therefore, the District Court (1) reversed the decision of the
Bankruptcy Court; (2) enjoined Eastern’s pilots from pursuing
arbitration of the Labor Provision dispute; and (3) dismissed the
suit to compel arbitration. Id. The Eastern pilots appeal these
decisions.

                            II. Discussion

       In reversing the Bankruptcy Court’s decision and dismissing


       5
          Michael Weglarz was added by the District Court as a
plaintiff in the consolidated case. Id.
       6
        Eastern’s pilots sought to compel the Pilots Association,
now the collective bargaining representative of Continental’s
pilots, to participate in arbitration.       When we refer to
“Continental’s pilots,” we also mean the Pilots Association, unless
indicated otherwise.

                                  -9-
the motion to compel arbitration, the District Court concluded that
neither Continental nor its pilots had a duty to arbitrate. On appeal,
the Eastern pilots argue that our decision in Continental I, the
CBA, and the Railway Labor Act compel Continental and its pilots
to arbitrate. They also contend that, under the Norris-LaGuardia
Act, 29 U.S.C. § 101, et seq., the District Court was without
jurisdiction to enjoin the arbitration.

       We have jurisdiction pursuant to 28 U.S.C. § 158(d) and 28
U.S.C. § 1291. We review legal conclusions de novo and factual
findings for clear error. Continental I, 125 F.3d at 128. For the
reasons that follow, we will affirm.

       A.     The Motion to Compel Arbitration

              1.      Claims Against Continental

        Both Eastern’s pilots and Continental agree that Continental
I and Continental II control the outcome of this case, but they rely
on these decisions to reach opposite conclusions.7 The Eastern
pilots argue that Continental I imposes an obligation on Continental
to arbitrate the Labor Provision dispute, see Continental I, 125 F.3d
at 138, even though relief against the airline is no longer available.
Continental argues that Continental II dictates that arbitration for
relief under the CBA is unavailable after Continental’s bankruptcy
discharge. See Continental II, 279 F.3d at 229.

       Under Continental II, it is clear that all claims against
Continental based on a right of seniority integration were
discharged in bankruptcy. We stated explicitly that “[a]ll claims
for seniority relief must be based on the [CBA],” and that all such
claims were construed in Continental I as permitting only “a
‘claim’ dischargeable in bankruptcy.” Continental II, 279 F.3d at


       7
         Indeed, each side has filed a motion for summary action.
See Third Circuit Local Appellate Rule 27.4 (“A party may move
for summary action affirming, enforcing, vacating, remanding,
modifying, setting aside or reversing a judgment, decree or order,
alleging that no substantial question is presented or that subsequent
precedent or a change in circumstances warrants such action.”).

                                -10-
230 (citing Continental I, 125 F.3d at 136). Besides such a claim,
no relief is available to Eastern’s pilots under the CBA.
Accordingly, because Eastern’s pilots have waived their claims in
bankruptcy pursuant to the Stipulation of Withdrawal, no relief
against Continental remains. Eastern’s pilots seem to concede as
much, repeatedly assuring us that they seek nothing from
Continental itself.8

        In spite of this limitation, the Eastern pilots contend that
claims against Continental’s pilots remain under the CBA, and
Continental can be forced to attend an arbitration seeking such
relief. They argue that Continental’s duty to arbitrate is wholly
separate from the availability of relief against it. For support they
point to our statements in Continental I establishing Continental’s
“duty to arbitrate” the Labor Provision dispute. See Continental I,
125 F.3d at 138 (“Accordingly, we conclude that Continental is
bound by its prior representations that it has a duty to arbitrate the
[Labor Provision] dispute.”). We are doubtful, however, that our
decision in Continental I contemplated a scenario in which
Continental would be forced to attend an arbitration between
Eastern’s pilots and its own, after its obligations under the CBA
had been discharged. The section in Continental I entitled “Duty
to Arbitrate,” id., was responsive to Continental’s contention that
it was not bound to arbitrate under a CBA to which it was not a
party. Our discussion rejected that contention and permitted
arbitration to determine the airline’s liability to Eastern’s pilots.
When these claims were discharged, settled, or waived,


       8
         It is on this point that we see some divergence between
appellants Weglarz and the Eastern Pilots Merger Committee. It
seems that Weglarz still pursues relief against Continental through
arbitration. As the record reflects, however, Weglarz waived all
claims in bankruptcy against Continental, pursuant to the
Stipulation of Withdrawal. Accordingly, as relief in bankruptcy
was the only relief available under Continental I and Continental
II, Weglarz cannot pursue relief against Continental.
        We also note that Weglarz appealed a decision of the
District Court denying his motion to impose sanctions on
Continental. Because we will affirm the District Court on all other
grounds, we will also affirm this decision.

                                -11-
Continental’s duty was satisfied.

       Because of its discharge, any arbitration against Continental
will necessarily be futile, and we will not compel the airline to
participate in an arbitration whose award cannot be enforced
against it. See AmeriSteel Corp. v. Int’l Bhd. of Teamsters, 267
F.3d 264, 276 (3d Cir. 2001) (“[C]ourts should not compel parties
to submit to arbitration when there is nothing to arbitrate.”).
Although we have declined to determine a remedy for a possible
breach of the CBA, Continental I, 125 F.3d at 130, we have also
concluded that any award against Continental was discharged.
Continental II, 279 F.3d at 230.9 Therefore, there is nothing left for
Continental to arbitrate and we see no basis for compelling a futile
proceeding, “the very antithesis” of what an arbitration should be.
District Court Opinion, 2004 WL 3119835, at *5.

              2.      Claims Against Continental’s Pilots

        Eastern’s pilots also contend that arbitration must be
compelled so they can pursue recovery against Continental’s pilots.
They argue that an arbitrator might determine that the CBA allows
an award against Continental’s pilots because Continental’s pilots
hold positions promised to them by the CBA. The Eastern pilots
contend that only an arbitrator—and not a federal court—can
determine whether this remedy is appropriate. EPMC’s Br. at 40
(quoting Continental I, 125 F.3d at 130). We do not agree. It is
axiomatic that arbitration is a matter of contract. CTF Hotel
Holdings, Inc. v. Marriott Int’l, Inc., 381 F.3d 131, 137 (3d Cir.
2004). Accordingly, a party cannot be required to submit to
arbitration unless he has “agreed so to submit.” AT&T Techs., Inc.
v. Commc’ns Workers of Am., 475 U.S. 643, 648 (1986). This
preliminary question of substantive arbitrability is squarely a


       9
         Paradoxically, there is some indication that Eastern’s pilots
still seek damages against Continental itself: both for its “post-
confirmation breach of the contractual obligation to arbitrate,” and
for the costs of arbitration under the CBA. EPMC’s Br. at 45-46.
These claims based upon alleged “post-discharge” violations of the
CBA were rejected and barred by Continental II, 279 F.3d at 230-
31.

                                -12-
matter for “judicial determination.” Id. at 649.

        The CBA is an agreement between Eastern Airlines and its
former pilots, and the seniority rights Eastern’s pilots seek are
merely a creation of that contract. See Rakestraw v. United
Airlines, 981 F.2d 1524, 1535 (7th Cir. 1992) (“Seniority is a
creation of collective bargaining agreements and equivalent
contracts between unions and employers.”). Continental’s pilots
are not a party to the CBA and there is no evidence that they or
their representatives ever agreed to arbitrate a dispute about its
provisions. See Bel-Ray Co. v. Chemrite, 181 F.3d 435, 444 (3d
Cir. 1999) (“When asked to enforce an arbitration agreement
against a nonsignatory, we ask whether he or she is bound by that
agreement under traditional principles of contract and agency
law.”). Because Continental’s pilots have not agreed to arbitrate,
we cannot compel them to do so. See CTF Hotel Holdings, 381
F.3d at 137 (“If a party has not agreed to arbitrate, the courts have
no authority to mandate that [it] do so.”) (alteration in original)
(quoting Bel-Ray, 181 F.3d at 444).

        Eastern’s pilots contend, however, that the Railway Labor
Act (“RLA”) requires a contrary result. The RLA establishes a
“comprehensive framework” for resolving labor disputes in the
railroad and airline industries. Indep. Ass’n of Continental Pilots
v. Continental Airlines, 155 F.3d 685, 689 (3d Cir. 1998). This
framework is intended to “avoid any interruption to commerce or
to the operation of any carrier engaged therein.” Id. (quoting the
RLA, codified at 45 U.S.C. § 151a). “To realize this goal, the RLA
establishes a mandatory arbitral mechanism for the ‘the prompt and
orderly settlement’ of two classes of disputes.” Hawaiian Airlines,
Inc. v. Norris, 512 U.S. 246, 252 (1994) (quoting 45 U.S.C. §
151a). The first class, major disputes, involve “the formation of
collective bargaining agreements or efforts to secure them.” Id.
(internal quotation marks and alteration omitted). The second
class, minor disputes, involve “controversies over the meaning of
an existing collective bargaining agreement in a particular fact
situation.” Id. at 253 (internal quotation marks omitted). “Federal
courts have broad powers to intervene in some major disputes, but
the [RLA] prohibits federal courts from becoming involved in
minor disputes.” Ass’n of Flight Attendants, AFL-CIO v. USAir,
Inc., 960 F.2d 345, 348 (3d Cir. 1992) (“USAir”).

                                -13-
        In Continental I, we held that the dispute between
Continental and Eastern’s pilots over the meaning of the Labor
Provisions was a “minor dispute,” subject to the exclusive
jurisdiction of an arbitrator. Continental I, 125 F.3d at 130.
Eastern’s pilots now contend that the RLA requires Continental’s
pilots to submit to arbitration. Again, we disagree. Just because
their dispute with Continental was deemed a minor dispute in
Continental I does not mean that such a dispute still exists. Since
Continental I was decided, the Eastern pilots have relinquished all
relief against Continental, and now seek relief solely against its
pilots.

        In spite of the Eastern pilots’ characterization, this is not a
“minor dispute.” Minor disputes are those which relate “either to
the meaning or proper application of a particular provision” of a
collective bargaining agreement. Int’l Ass’n of Machinists and
Aerospace Workers v. U.S. Airways, Inc., 358 F.3d 255, 260 (3d
Cir. 2004). Such disputes can be “conclusively resolved by
interpreting the existing collective bargaining agreement.” USAir,
960 F.2d at 348 (quoting SEPTA v. Bhd. of R.R. Signalmen, 882
F.2d 778, 782-83 (3d Cir. 1989)). In this case, we cannot resolve
a claim by Eastern’s former pilots against Continental’s current
pilots by interpreting the CBA. The RLA does not dispense with
the preliminary question of arbitrability,10 and no agreement binds
Continental’s pilots. Accordingly, interpretation of the CBA will
not resolve the dispute in this case. Cf. AmeriSteel, 267 F.3d at
276 (“[B]ecause AmeriSteel cannot be bound by the substantive
terms of the CBA . . . there simply is no contract for the arbitrator
to construe.”).

      Moreover, the duty of arbitration cited by Eastern’s pilots
extends to disputes between “an employee or group of employees
and a carrier or carriers by air.” 45 U.S.C. § 184. It does not


       10
         See USAir, 960 F.2d at 349 (retaining jurisdiction in RLA
context to determine “whether a collective bargaining agreement
imposes a duty on the parties to arbitrate a particular grievance.”);
Eastern Air Lines, Inc. v. Air Line Pilots Ass’n, Int’l., 861 F.2d
1546, 1550 (11th Cir. 1988) (deciding CBA was enforceable before
deciding whether RLA applied).

                                 -14-
extend to a dispute “between existing employees of an existing
carrier and the former employees of a former carrier.” District
Court Opinion, 2004 WL 3119835, at *5. Because this alleged
dispute does not involve carriers and employees, the RLA’s duty
of arbitration is inapplicable. Cf. Beckett v. Air Line Pilots Ass’n,
59 F.3d 1276, 1278 (D.C. Cir. 1995) (refusing to apply RLA to
dispute between employee and union, because RLA applies to
disputes between employees and carriers).

        Finally, it is doubtful that the claims of Eastern’s pilots can
rightly be characterized as a “dispute.” After years of unsuccessful
litigation seeking to specifically enforce the CBA against
Continental, Eastern’s pilots have now turned their sights on
Continental’s pilots. Until this point, Eastern’s pilots have not
asserted claims against Continental’s pilots, and we think it a
stretch to characterize their recent assertions as creating a dispute
with them. Accordingly, the District Court properly denied the
Eastern pilots’ motion to compel arbitration.

       B.      The Injunction against Arbitration

        As we have discussed, Eastern’s pilots sought to resume
arbitration under the CBA. They did so in spite of our rulings that
all claims based on the CBA had been discharged in Continental’s
bankruptcy. The District Court enjoined the resumption of
arbitration against Continental and its pilots. On appeal, Eastern’s
pilots challenge this injunction asserting that the Norris-LaGuardia
Act (“NLA”) deprived the District Court of jurisdiction to issue it.

       For reasons similar to those pertaining to the RLA, we reject
this contention. The NLA provides that:

       [n]o court of the United States . . . shall have
       jurisdiction to issue any restraining order or
       temporary or permanent injunction in a case
       involving or growing out of a labor dispute, except
       in a strict conformity with the provisions of this
       chapter . . . .

29 U.S.C. § 101 (emphasis added). We apply a four-step analysis
to determine whether the Act divests a district court of jurisdiction:

                                 -15-
we consider (1) whether the action involves a “labor dispute” under
29 U.S.C. § 113(c), and (2) whether the relief fashioned by the
district court involves one or more injunctions as defined by the
NLA; if these steps are answered affirmatively, we next determine
(3) whether the district court complied with the procedural
requirements of the NLA, and (4) if the district court failed to so
comply, whether a judicially-created exception applies. Lukens
Steel Co. v. United Steelworkers of Am., 989 F.2d 668, 675-76 (3d
Cir. 1993).

     The contention of the Eastern pilots fails at step one. The
NLA defines a “labor dispute” as:

       any controversy concerning terms or conditions of
       employment, or concerning the association or
       representation of persons negotiating, fixing,
       maintaining, changing, or seeking to arrange terms
       or conditions of employment, regardless of whether
       or not the disputants stand in the proximate relation
       of employer and employee.

29 U.S.C. § 113(c). A case involves a labor dispute within this
definition if “the employer-employee relationship is the matrix of
the controversy.” Lukens Steel, 989 F.2d at 676 (quoting
Columbia River Packers Ass’n, Inc. v. Hinton, 315 U.S. 143, 147
(1942) (internal quotation marks and alteration omitted)).11


       11
         We have previously found a “labor dispute” when an
employer and its employees dispute the terms of the collective
bargaining agreement governing their relationship. See, e.g., id.
(“[A]n injunction to block an arbitration under a collective
bargaining agreement is fully subject to the strictures of the
Norris-LaGuardia Act.”) (quoting In re District No. 1-PACIFIC
Coast Dist., Marine Eng’rs’ Beneficial Ass’n, 723 F.2d 70, 74 n.2
(D.C. Cir. 1983)); United Tel. Workers, AFL-CIO v. Western
Union Corp., 771 F.2d 699, 704 (3d Cir. 1985) (“As the present
matter concerns negotiations seeking to arrange terms or conditions
of employment, it falls within the coverage of the Act.”) (internal
quotation marks omitted). Unlike Lukens Steel and Western
Union, however, this case presents no dispute between an employer

                               -16-
       Although the phrase “labor dispute” has been construed
broadly, we do not believe such a dispute is involved here.
Eastern’s pilots point to no controversy involving the “terms or
conditions of employment,” nor about the “representation of
persons negotiating, fixing, maintaining, changing, or seeking to
arrange terms or conditions of employment.” 29 U.S.C. § 113(c).
Instead, this case involves one employee group’s claims for money
damages against another employee group under a CBA that no
longer governs any employer-employee relationship. The “matrix”
of this controversy cannot fairly be considered the “employer-
employee relationship.”

        Nor is this result affected by the intention of Eastern’s pilots
to use a possible award against Continental’s pilots to obtain
seniority integration from Continental. The Eastern pilots have
stated that they hope to “use whatever award [we] receive[] against
the Continental pilots to have those pilots bargain with Continental
to share their seniority with some of [Eastern’s pilots.]” EPMC’s
Br. at 46. Such an expectation does not transform this into a
dispute with an employer about working conditions.

        Finally, we reject the argument of Eastern’s pilots that, even
assuming jurisdiction, the District Court improperly enjoined the
resumption of arbitration. Because Eastern’s pilots seek to
arbitrate claims based on the right to seniority integration, they
seek relief for claims discharged according to Continental I and
Continental II. The Eastern pilots cannot avoid this discharge
simply by claiming they will request an award against
Continental’s pilots. Indeed, their stated theory of liability against
the Continental pilots depends almost entirely on claims against
Continental under the CBA. Eastern’s pilots state that the “nexus”
giving rise to their claims against Continental’s pilots is “the
seniority that the Continental pilots are exercising, coupled with
Continental’s commitment to the Eastern pilots that, if there was a
merger that affected seniority, ‘provisions shall be made for the
integration of seniority lists in a fair and equitable manner.’”
EPMC’s Br. at 49 (quoting the CBA). This novel theory is


and employees about the provisions of a collective bargaining
agreement affecting the terms of employment.

                                 -17-
essentially a claim seeking to remedy a breach of Continental’s
duty under the CBA. We have already determined that all such
claims were discharged in bankruptcy, so Eastern’s pilots were
rightly enjoined from pursuing one.

                          III. Conclusion

        In this appeal, the Eastern pilots seek to sidestep Continental
I and Continental II by raising claims against Continental’s pilots
yet relying on statutes, precedent, and a CBA relevant only to their
now-defunct dispute with Continental. The District Court
dismissed their motion to compel and enjoined resumption of
arbitration. For the reasons stated, we will affirm.




                                 -18-